DETAILED ACTION
In application filed on 06/03/2019, Claims 11 and 13-20 are pending. Claims 11 and 13-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, see Page 7, filed on 12/15/2021, with respect to the 35 U.S.C. §102 rejections on Claims 11, 12 and 14-19 have been fully considered and are persuasive. 
Applicant argues:
(In response to the rejections, Applicant submits that Yasui does not expressly or inherently disclose the block cleaning mechanism according to amendment claim 11 of the present application.
As stated in the claim, the block cleaning mechanism, which is configured to clean the suction block, includes the block suction mechanism, which includes a suction nozzle configured to suction a liquid in the reaction container, a suction block attached to a lower end in a vertical direction of the suction nozzle, and a discharge nozzle configured to discharge a cleaning liquid to an upper surface of the suction block. These features of the claim are illustrated, for example, in FIG. 4 (reproduced below). As shown in FIG. 4, the block suction mechanism 400 includes the discharge nozzle 401 configured to discharge a cleaning liquid to an upper surface of the suction block 403, the suction nozzle 402 configured to suction a liquid in the reaction container 9, and the suction block 403 attached to a lower end in a vertical direction of the suction nozzle 402.
In contrast to amended claim 11, Yasui does not disclose a block cleaning mechanism that includes a block suction mechanism which includes a suction nozzle, a discharge nozzle, and a suction block. As described in its specification, Yasui discloses that the sample dispensing mechanisms 11 and 12 are separate from the washing tanks 13, 14, 30, 31, 32, and 33, which the Office Action considers to be the block suction mechanism and the block cleaning mechanism, respectively. See also FIGS. 12 and 14 of Yasui. Thus, the disclosures of Yasui do not correspond to the above-described structure of the automatic analyzer of amended claim 11)
Examiner submits that Applicant’s arguments with respect to Claims 11, 12 and 14-19 has been considered and are persuasive.
Therefore, the rejections on the dependent claims are withdrawn as a result of their dependence on Claim 11. 

Reasons for Allowance
Claims 11 and 13-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 11 and 13-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 11 limitations. 

The closest prior art, Yasui et al. (US20140286824A1) teaches an automatic analyzer that has a function of performing optical measurement ( Para 0033, spectrophotometer 4 performs measurement) on a reaction solution contains a sample and a reagent (Para 0007, analysis by adding a reagent to the sample) in a reaction container (Para 0007, diluted/pretreated sample from a reaction container) and cleaning of the reaction container ( Para 0058, The cleaned container is reutilized for analysis), the automatic analyzer comprising:
a disk mechanism (Fig. 1, ref. 1 reaction disc) on which a plurality of reaction containers (Fig. 1, ref. 2 reaction containers) are circumferentially disposed, the disk mechanism configured to control a rotation operation (Para 0050, 0052, complete revolution plus a rotation; Para 0053) of the reaction containers (Fig. 1, ref. 2 reaction containers) is controlled (Para 0025, 0048-0050).
This limitation “a rotation operation of the reaction containers is controlled” is interpreted as a method of intended use given patentable weight to the extent of Please see MPEP 2114(II) for further details.
a control apparatus configured to control a sequence  which includes the optical measurement  and the cleaning (Fig. 1, ref. 21, control unit; each mechanism is connected to controller 21; para 50 discloses operations of controlling sequence such as suctioning and discharging samples; an optical measuring is accomplished by a spectrophotometer in para. 55, 58). 
a block suction mechanism (sample dispensing mechanisms) that includes a suction nozzle (a sample nozzle for collecting the sample; Fig. 6, ref. 24) configured to suction a liquid (Para 0058, suctions the reaction liquid) in the reaction container (Para 0058, a sample nozzle for collecting the sample as shown in fig. 6, ref. 24 from the reaction container). This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a sample nozzle for collecting the sample. Please see MPEP 2114(II) for further details; and in a vertical direction of the suction nozzle (Fig.1, ref. 11a; Fig. 6, ref. 24), the block suction mechanism configured to move the suction nozzle (Para 0048, refs. 11a and 12a; Fig.1, ref. 11a) and the suction block up and down in the vertical direction, and suctions the liquid (Para 0048-0049;  Para Please see MPEP 2114(II) for further details; and 
a block cleaning mechanism configured to clean the suction block (Fig. 1, refs. 13-14, 3-33; Para 0010, 0012, a washing tank for washing the sample nozzle), wherein
the block suction mechanism (sample dispensing mechanisms; Fig. 1, ref. 1) and the block cleaning mechanism (Fig. 1, refs. 13-14, 3-33; Para 0010, 0012, nozzle washing tank) during cleaning of the reaction container (Para 0061, The washing water is suctioned …). The limitation “for a step of the cleaning” is interpreted as a method of intended use given patentable weight to the extent of effecting reaction container to be cleaned via the washing mechanism (Para 0061). Please see MPEP 2114(II) for further details; are disposed on predetermined positions on a circumference of the disk mechanism (Fig. 1, ref. 1 reaction disc), and 
after receiving a start request of the optical measurement, the control apparatus (Fig. 1, ref. 21, controller (control unit); Para 0049, 0050) is configured to:
cause, in the step of the cleaning of the reaction container (Para 0061) that is provided before a  step of the optical measurement and includes a plurality of cycles which a unit movement of the disc mechanism (Fig. 1, ref. 1 reaction disc) is set as one 
cause the first optical measurement to be performed by using the reaction container in which the second step is performed (a spectrophotometer 4 performs measurement; Para 0033, 0061). 
This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a control means for causing the respective mechanisms to be operated in a dedicated manner. The sample is dispensed such that no vacancy is created in the reaction containers. , where the spectrophotometer performs measurement (Para 0033, 0053, 0057).  Please see MPEP 2114(II) for further details.
However, Yasui et al. (US20140286824A1) does not teach or fairly suggests the combination and steps of the limitation:
the block cleaning mechanism includes the block suction mechanism, which further includes a discharge nozzle configured to discharge a cleaning liquid to an upper surface of the suction block.
Therefore Claims 11 and 13-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 11. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797